       Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


OPTERNATIVE, INC.,

                          Plaintiff,
                                                              Case No. 17 Civ. 6936 (JFK) (SN)
            - against -

JAND, INC., d/b/a/ WARBY PARKER,


                          Defendant.


                WARBY PARKER’S ANSWER TO OPTERNATIVE, INC.’S
                           AMENDED COMPLAINT

       Defendant JAND, Inc., d/b/a Warby Parker, by and through its undersigned counsel, hereby

answers the Amended Complaint filed by Plaintiff Opternative, Inc. (“Plaintiff,” “Opternative,” or

“Visibly”) in the above-captioned action. Warby Parker denies the allegations of the Amended

Complaint to the extent such allegations are not expressly admitted in the following paragraphs.

                                            PARTIES

       1.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 1 and thus denies those allegations.

       2.      Warby Parker admits that it is a corporation organized and existing under the laws

of Delaware. Warby Parker admits that it formerly had a principal place of business at 161 Avenue

of the Americas, New York, NY 10013. Warby Parker denies any and all remaining allegations in

Paragraph 2.

                                  JURISDICTION AND VENUE

       3.      Warby Parker states that the allegations in Paragraph 3 contain legal conclusions

that require no answer. To the extent an answer is required, Warby Parker admits that the Court
       Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 2 of 26



has subject matter jurisdiction over the claim for misappropriation of trade secrets under the

Defend Trade Secrets Act and the claim for correction of inventorship under the Patent Act. Warby

Parker denies any and all remaining allegations in Paragraph 3.

        4.      Warby Parker states that the allegations in Paragraph 4 contain legal conclusions

that require no answer. To the extent an answer is required, Warby Parker admits that the Court

presently has subject matter jurisdiction over the claim for breach contract, the claim for

misappropriation of trade secrets under New York law, and the claim for unfair competition under

New York law. Warby Parker denies any and all remaining allegations in Paragraph 4, and Warby

Parker reserves the right to challenge subject matter jurisdiction over the state law claims in the

event the federal law claims are dismissed.

        5.      Warby Parker states that the allegations in Paragraph 5 contain legal conclusions

that require no answer. To the extent an answer is required, Warby Parker does not contest that,

for purposes of this action only, the Court has personal jurisdiction over Warby Parker. Warby

Parker admits that it resides in and has its corporate headquarters in this judicial district, and it has

regularly conducted business in this district. Warby Parker admits that it consented to jurisdiction

in the courts of New York City for claims arising under the non-disclosure agreements attached as

Exhibits A, L, and CC to the Amended Complaint (“the NDAs”). Warby Parker denies any and

all remaining allegations in Paragraph 5.

        6.      Warby Parker states that the allegations in Paragraph 6 contain legal conclusions

that require no answer. To the extent an answer is required, Warby Parker does not contest, for

purposes of this action only, that the Court has personal jurisdiction over Warby Parker and that

venue is proper in this district as to Warby Parker. Warby Parker admits that it consented to venue




                                                  –2–
       Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 3 of 26



in the courts of New York City for claims arising under the NDAs. Warby Parker denies any and

all remaining allegations in Paragraph 6.

                                        BACKGROUND

       7.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 7 and thus denies those allegations.

       8.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 8 and thus denies those allegations.

       9.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 9 and thus denies those allegations.

       10.     Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 10 and thus denies those allegations.

       11.     Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 11 and thus denies those allegations.

       12.     Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 12 and thus denies those allegations.

       13.     Denied.

       14.     Warby Parker admits that in 2013, Opternative and Warby Parker discussed

Opternative’s online refraction system and a potential business relationship. Warby Parker further

admits that Warby Parker entered into a non-disclosure agreement, effective May 2, 2013, attached

to the Amended Complaint as Exhibit A, which contained the language quoted in Paragraph 14 of

the Amended Complaint. Warby Parker lacks knowledge or information sufficient to form a belief

as to the truth of the allegations regarding Opternative’s intentions. Warby Parker denies any and

all remaining allegations in Paragraph 14.



                                               –3–
       Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 4 of 26



       15.      Warby Parker states that the allegations in Paragraph 15 contain legal conclusions

that require no answer. To the extent that an answer is required, Warby Parker admits that the non-

disclosure agreement attached to the Amended Complaint as Exhibit A contains the language

quoted in Paragraph 15, appearing under the title, “Termination.” Warby Parker denies any and all

remaining allegations in Paragraph 15.

       16.      Warby Parker admits that Opternative began providing Warby Parker with

information, including attempts to demonstrate its software, in 2013. Warby Parker denies any and

all remaining allegations in Paragraph 16.

       17.      Denied.

       18.      Admitted.

       19.      Admitted.

       20.      Warby Parker states that the allegations in Paragraph 20 contain legal conclusions

that require no answer. To the extent that an answer is required, Warby Parker denies any and all

allegations in Paragraph 20.

       21.      Warby Parker states that the allegations in Paragraph 21 contain legal conclusions

that require no answer. To the extent that an answer is required, Warby Parker admits that the

proposed non-disclosure agreement attached to the Amended Complaint as Exhibit E contains the

language quoted in Paragraph 21. Warby Parker denies any and all remaining allegations in

Paragraph 21.

       22.      Warby Parker states that the allegations in Paragraph 22 contain legal conclusions

that require no answer. To the extent that an answer is required, Warby Parker denies any and all

allegations in Paragraph 22.




                                               –4–
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 5 of 26



       23.     Warby Parker states that the allegations in Paragraph 23 contain legal conclusions

that require no answer. To the extent that an answer is required, Warby Parker denies any and all

allegations in Paragraph 23.

       24.     Warby Parker admits that the proposed non-disclosure agreement attached to the

Amended Complaint as Exhibit E does not include language prohibiting independent development

by employees of a Recipient who have been exposed to the Discloser’s Confidential Information.

Warby Parker denies any and all remaining allegations in Paragraph 24.

       25.     Warby Parker admits that the email attached as Exhibit F to the Amended

Complaint purports to be from Aaron Dallek, is dated August 14, 2014, and contains the language

quoted in Paragraph 25. Warby Parker denies any and all remaining allegations in Paragraph 25.

       26.     Warby Parker admits that the email attached as Exhibit G to the Amended

Complaint purports to be from Aaron Dallek, is dated August 15, 2014, and contains the language

quoted in Paragraph 26. Warby Parker denies any and all remaining allegations in Paragraph 26.

       27.     Admitted.

       28.     Warby Parker admits that the email attached to the Amended Complaint as Exhibit

I purports to be from Aaron Dallek, is dated August 15, 2014, and contains the language quoted in

Paragraph 28. Warby Parker denies any and all remaining allegations in Paragraph 28.

       29.     Denied.

       30.     Admitted.

       31.     Denied.

       32.     Warby Parker admits that Opternative provided the document attached as Exhibit J

to the Amended Complaint on or about August 18, 2014, and that the document contains the




                                              –5–
       Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 6 of 26



language quoted in Paragraph 32. Warby Parker denies any and all remaining allegations in

Paragraph 32.

       33.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 33 and thus denies those allegations.

       34.      Warby Parker admits that the document attached as Exhibit J to Amended

Complaint contains the language quoted in Paragraph 34. Warby Parker denies any and all

remaining allegations in Paragraph 34.

       35.      Warby Parker admits that Opternative provided Warby Parker with correspondence

among Opternative’s counsel, an employee of Opternative, and an employee of the FDA. Warby

Parker denies any and all remaining allegations in Paragraph 35.

       36.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 36 and thus denies those allegations.

       37.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 37 and thus denies those allegations.

       38.      Warby Parker admits that Dave Gilboa visited Opternative’s Chicago offices on

September 12, 2014. Warby Parker denies any and all remaining allegations in Paragraph 36.

       39.      Warby Parker states that the non-disclosure agreement attached to the Amended

Complaint as Exhibit L states that it was entered into on September 3, 2014. Warby Parker denies

any and all remaining allegations in Paragraph 39.

       40.      Warby Parker states that the non-disclosure agreement attached to the Amended

Complaint as Exhibit L contains the language quoted in Paragraph 40. Warby Parker denies any

and all remaining allegations in Paragraph 40.




                                                 –6–
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 7 of 26



       41.     Warby Parker states that the non-disclosure agreement attached to the Amended

Complaint as Exhibit L contains the language quoted in Paragraph 41. Warby Parker denies any

and all remaining allegations in Paragraph 41.

       42.     Warby Parker admits that Opternative provided Warby Parker with information,

including demonstrations of its online refraction system. Warby Parker denies any and all

remaining allegations in Paragraph 42.

       43.     Warby Parker states that the non-disclosure agreement attached to the Amended

Complaint as Exhibit L contains the language quoted in Paragraph 43. Warby Parker denies any

and all remaining allegations in Paragraph 43.

       44.     Denied.

       45.     Warby Parker admits that the email purportedly from Aaron Dallek attached to the

Amended Complaint as Exhibit M states that a next step to “move our partnership forward” would

be to “send 5–10 people a secure link to the exam and get direct feedback from each person via a

short 20–30 minute call.” Warby Parker denies any and all remaining allegations in Paragraph 45.

       46.     Warby Parker admits that the email from Molly Rhodes attached as Exhibit N to

the Amended Complaint identifies the individuals listed in Paragraph 46, and that Erin Collins was

added to the list. Warby Parker denies any and all remaining allegations in Paragraph 46.

       47.     Warby Parker admits that the email from Molly Rhodes attached to the Amended

Complaint as Exhibit N contains the language quoted in Paragraph 47. Warby Parker denies any

and all remaining allegations in Paragraph 47.

       48.     Warby Parker admits that the email from Molly Rhodes attached to the Amended

Complaint as Exhibit N contains the language quoted in Paragraph 48. Warby Parker denies any

and all remaining allegations in Paragraph 48.



                                                 –7–
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 8 of 26



       49.     Denied.

       50.     Denied.

       51.     Denied.

       52.     Warby Parker admits that certain of its employees received emails with purported

links to an Opternative test in or around February 2015. Warby Parker denies any and all remaining

allegations in Paragraph 52.

       53.     Warby Parker admits that certain of its employees viewed or attempted to view

Opternative’s test in or around February and March of 2015. Warby Parker denies any and all

remaining allegations in Paragraph 53.

       54.     Denied.

       55.     Warby Parker admits that Aaron Dallek visited Warby Parker’s offices on March

19, 2015 and that the email attached to the Amended Complaint as Exhibit O contains the language

quoted in Paragraph 55. Warby Parker denies any and all remaining allegations in Paragraph 55.

       56.     Warby Parker admits that the correspondence attached to the Amended Complaint

as Exhibit P purports to be from Aaron Dallek, is dated April 3, 2015, and contains the language

quoted in Paragraph 56. Warby Parker denies any and all remaining allegations in Paragraph 56.

       57.     Warby Parker admits that Opternative sent Warby Parker a memorandum on or

about March 20, 2015; details on Opternative’s operating expenses on or about April 28, 2015;

and a report on its clinical trials on or about June 24, 2015. Warby Parker denies any and all

remaining allegations in Paragraph 57.

       58.     Warby Parker admits that the email from Molly Rhodes attached to the Amended

Complaint as Exhibit T contains the language quoted in Paragraph 58. Warby Parker denies any

and all remaining allegations in Paragraph 58.



                                                 –8–
       Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 9 of 26



       59.     Denied.

       60.     Warby Parker admits that it requested that Opternative participate in an independent

study conducted by an Institutional Review Board (“IRB”) of several remote vision testing

technologies. Warby Parker denies any and all remaining allegations in Paragraph 60.

       61.     Denied.

       62.     Warby Parker admits that Opternative sent its IRB study precis to Warby Parker on

or about April 14, 2015 and suggested that Warby Parker join Opternative’s IRB study. Warby

Parker also admits that it developed and conducted its own IRB study. Warby Parker denies any

and all remaining allegations in Paragraph 62.

       63.     Warby Parker admits that Molly Rhodes discussed with Andy Leventhal the IRB

study. Warby Parker denies any and all remaining allegations in Paragraph 63.

       64.     Denied.

       65.     Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 65 and thus denies those allegations.

       66.     Admitted.

       67.     Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 67 and thus denies those allegations.

       68.     Warby Parker admits that an email purporting to be from Aaron Dallek was sent on

May 2, 2015. Warby Parker denies any and all remaining allegations in Paragraph 68.

       69.     Warby Parker admits that Docket Number 27-2 contains an email purporting to be

from Aaron Dallek to Dave Gilboa on May 2, 2015, and that email contains the text quoted in

Paragraph 69. Warby Parker denies any and all remaining allegations in Paragraph 69.




                                                 –9–
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 10 of 26



       70.      Warby Parker admits that Docket Number 27-2 contains an email purporting to be

from Aaron Dallek to Dave Gilboa on May 2, 2015, and that that email contains the text quoted in

Paragraph 70. Warby Parker denies any and all remaining allegations in Paragraph 70.

       71.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 71 and thus denies those allegations.

       72.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 72 and thus denies those allegations.

       73.      Warby Parker admits that Docket Number 27-2 contains an email purporting to be

from Aaron Dallek to Dave Gilboa on May 2, 2015, and that email contains the text quoted in

Paragraph 73. Warby Parker denies any and all remaining allegations in Paragraph 73.

       74.      Warby Parker admits that Dave Gilboa emailed Aaron Dallek on May 2, 2015 at

8:34 p.m., as reflected in Docket Number 27-2. Warby Parker denies any and all remaining

allegations in Paragraph 74.

       75.      Warby Parker admits that Mr. Gilboa’s email to Aaron Dallek on May 2, 2015 at

8:34 p.m., appearing in Docket Number 27-2, contains the text quoted in Paragraph 75. Warby

Parker denies any and all remaining allegations in Paragraph 75.

       76.      Warby Parker admits that the April 30, 2015 Wall Street Journal article contained

the language quoted in Paragraph 76. Warby Parker denies any and all remaining allegations in

Paragraph 76.

       77.      Denied.

       78.      Warby Parker admits that Mr. Gilboa’s email to Aaron Dallek on May 2, 2015 at

8:34 p.m., appearing in Docket Number 27-2, contains the text quoted in Paragraph 78. Warby

Parker denies any and all remaining allegations in Paragraph 78.



                                              – 10 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 11 of 26



       79.      Warby Parker admits that Mr. Gilboa’s email to Aaron Dallek on May 2, 2015 at

8:34 p.m., appearing in Docket Number 27-2, does not expressly state that Warby Parker was

developing a remote refraction system. Warby Parker denies any and all remaining allegations in

Paragraph 79.

       80.      Denied.

       81.      Denied.

       82.      Warby Parker admits that Mr. Gilboa’s email to Mr. Dallek on May 2, 2015,

appearing in Docket Number 27-2, refers to “further testing of [Opternative’s] latest exam” and “a

testing protocol we are both comfortable with.” Warby Parker denies any and all remaining

allegations in Paragraph 82.

       83.      Denied.

       84.      Denied.

       85.      Denied.

       86.      Denied.

       87.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 87 and thus denies those allegations.

       88.      Warby Parker admits that Docket Number 27-2 contains an email purportedly from

Aaron Dallek to Dave Gilboa on May 6, 2015 at 8:30 a.m., and that email contains the language

quoted in Paragraph 88 of the Amended Complaint. Warby Parker denies any and all remaining

allegations in Paragraph 88.

       89.      Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 89 and thus denies those allegations.




                                              – 11 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 12 of 26



       90.     Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 90 and thus denies those allegations.

       91.     Denied.

       92.     Admitted.

       93.     Denied.

       94.     Denied.

       95.     Warby Parker admits that the email purportedly from Aaron Dallek to Dave Gilboa

on May 6, 2015 attached as Exhibit W to the Amended Complaint contains the language quoted

in Paragraph 95 of the Amended Complaint. Warby Parker denies any and all remaining

allegations in Paragraph 95.

       96.     Warby Parker admits that it filed U.S. Patent Application No. 14/732,435 on June

5, 2015. Warby Parker denies any and all remaining allegations in Paragraph 96.

       97.     Denied.

       98.     Admitted.

       99.     Denied.

       100.    Denied.

       101.    Denied.

       102.    Warby Parker admits that the July 28, 2015 email purportedly from Aaron Dallek

to Dave Gilboa attached to the Amended Complaint as Exhibit Y stated that “[w]e’re happy to find

a way to prove to you that our prescription services produces [sic] prescriptions your customers

are going to be satisfied with. We just need to do it in a less formal setting that isn’t publicly

registered which can make us be perceived as an experimental technology, which we are not.”

Warby Parker denies any and all remaining allegations in Paragraph 102.



                                              – 12 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 13 of 26



       103.    Warby Parker admits that the language quoted in Paragraph 103 appears in the

email attached as Exhibit Z to the Amended Complaint, except for the last quote. Warby Parker

denies any and all remaining allegations in Paragraph 103.

       104.    Denied.

       105.    Warby Parker admits that the October 5, 2015 email from Molly Rhodes to Andy

Leventhal attached as Exhibit AA to the Amended Complaint contains the language quoted in

Paragraph 105. Warby Parker denies any and all remaining allegations in Paragraph 105.

       106.    Warby Parker admits that the October 5, 2015 email from Molly Rhodes to Andy

Leventhal attached as Exhibit AA to the Amended Complaint states, “I think the key points of

importance to us are as follows: You agree to provide Opternative data of sph, cyl and axis,

provided by the technology, for a small number of volunteer test participants (<100 people). We

are indifferent to the format (automated email, results on screen, etc.) other than ideally having

this data quickly after the test is completed so it can be tested with the participant during the same

visit.” Warby Parker denies any and all remaining allegations in Paragraph 106.

       107.    Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 107 and thus denies those allegations.

       108.    Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 108 and thus denies those allegations.

       109.    Warby Parker admits that the email from Dave Gilboa to Aaron Dallek on October

6, 2015 attached as Exhibit BB to the Amended Complaint contains the language quoted in

Paragraph 109. Warby Parker also admits that Opternative agreed to provide access to a testing

environment, including certain output from Opternative’s system for IRB study participants, to

Warby Parker. Warby Parker denies any and all remaining allegations in Paragraph 109.



                                                – 13 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 14 of 26



       110.    Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 110 and thus denies those allegations.

       111.    Warby Parker states that the allegations in Paragraph 111 contain legal conclusions

that require no answer. To the extent that an answer is required, Warby Parker admits that the non-

disclosure agreement attached as Exhibit CC to the Amended Complaint contains the language

quoted in Paragraph 111. Warby Parker denies any and all remaining allegations in Paragraph 111.

       112.    Warby Parker also admits that Opternative agreed to provide access to a testing

environment, including certain data output from Opternative’s system for IRB study participants,

to Warby Parker. Warby Parker denies any and all remaining allegations in Paragraph 112.

       113.    Admitted.

       114.    Denied.

       115.    Denied.

       116.    Denied.

       117.    Denied.

       118.    Denied.

       119.    Denied.

       120.    Denied.

       121.    Warby Parker admits that it questioned Opternative’s mechanism for determining

the user’s distance from the screen (i.e., by instructing the user to count his or her footsteps). Warby

Parker denies any and all remaining allegations in Paragraph 121.

       122.    Denied.

       123.    Denied.

       124.    Denied.



                                                – 14 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 15 of 26



       125.    Denied.

       126.    Warby Parker denies that Opternative disclosed the alleged distance detection

technology to Dave Gilboa on September 12, 2014. Warby Parker lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 126

and thus denies those allegations.

       127.    Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 127 and thus denies those allegations.

       128.    Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 128 and thus denies those allegations.

       129.    Warby Parker admits that, during discussions with Opternative, Warby Parker

provided feedback and criticism regarding Opternative’s “walk-away” distance determination

system. Warby Parker denies any and all remaining allegations in Paragraph 129.

       130.    Warby Parker admits that, during discussions with Opternative, Warby Parker

provided feedback and criticism regarding Opternative’s “walk-away” distance determination

system. Warby Parker denies any and all remaining allegations in Paragraph 130.

       131.    Denied.

       132.    Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 132 and thus denies those allegations.

       133.    Denied.

       134.    Denied.

       135.    Denied.

       136.    Denied.

       137.    Denied.



                                              – 15 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 16 of 26



       138.   Warby Parker admits that it exchanged emails with Opternative. Warby Parker

denies any and all remaining allegations in Paragraph 138.

       139.   Warby Parker admits that, on May 23, 2017, it publicly launched a remote vision

testing service under the name “Prescription Check.” Warby Parker denies any and all remaining

allegations in Paragraph 139.

       140.   Denied.

       141.   Denied.

       142.   Denied.

       143.   Denied

       144.   Denied.

       145.   Denied.

       146.   Denied.

       147.   Denied.

       148.   Denied.

       149.   Denied.

       150.   Denied.

       151.   Denied.

       152.   Denied.

       153.   Warby Parker admits that Opternative has demanded delivery and assignment of

alleged Derivatives of its Confidential Information, including Prescription Check and the ’709

Patent. Warby Parker denies that Prescription Check and the ’709 Patent constitute Derivatives,

and denies any and all remaining allegations in Paragraph 153.




                                             – 16 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 17 of 26



       154.    Warby Parker admits that it has not delivered the alleged Derivatives to Opternative.

Warby Parker denies any and all remaining allegations in Paragraph 154.

                            COUNT I: BREACH OF CONTRACT

       155.    Warby Parker restates and incorporates by reference its answers to Paragraphs 1

through 154.

       156.    Denied.

       157.    Denied.

       158.    Denied.

       159.    Denied.

       160.    Denied.

       161.    Denied.

                COUNT II: MISAPPROPRIATION OF TRADE SECRETS
                       UNDER NEW YORK COMMON LAW

       162.    Warby Parker restates and incorporates by reference its answers to Paragraphs 1

through 161.

       163.    Denied.

       164.    Denied.

       165.    Denied.

       166.    Denied.

       167.    Denied.

       168.    Denied.

       169.    Denied.

       170.    Denied.




                                              – 17 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 18 of 26



                COUNT III: MISAPPROPRIATION OF TRADE SECRETS
                UNDER THE FEDERAL DEFEND TRADE SECRETS ACT

       171.    Warby Parker restates and incorporates by reference its answers to Paragraphs 1

through 170.

       172.    Denied.

       173.    Denied.

       174.    Denied.

       175.    Denied

       176.    Denied.

       177.    Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 177 and thus denies those allegations.

       178.    Denied.

       179.    Denied.

                           COUNT IV: UNFAIR COMPETITION

       180.    Warby Parker restates and incorporates by reference its answers to Paragraphs 1

through 179.

       181.    Denied.

       182.    Denied.

       183.    Denied.

                     COUNT V: CORRECTION OF INVENTORSHIP

       184.    Warby Parker restates and incorporates by reference its answers to Paragraphs 1

through 183.

       185.    Warby Parker admits that the named inventors of the ’709 Patent are Joseph Carrafa

and Molly Rhodes. Warby Parker denies any and all remaining allegations in Paragraph 185.


                                              – 18 –
        Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 19 of 26



         186.   Denied.

         187.   Denied.

         188.   Denied.

         189.   Denied.

         190.   Denied.

         191.   Denied.

         192.   Warby Parker lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 192 and thus denies those allegations.

         193.   Warby Parker admits that it filed a patent application that issued as the ’709 Patent,

that the ’709 Patent identifies Mr. Carrafa and Ms. Rhodes as inventors, and that Warby Parker

did not inform Opternative of its application before filing. Warby Parker denies any and all

remaining allegations in Paragraph 193.

                          COUNT VI: SPECIFIC PERFORMANCE1

         194.   Warby Parker restates and incorporates by reference its answers to Paragraphs 1

through 193.

         195.   Denied.

         196.   Denied.

         197.   Denied.

         198.   Denied.

         199.   Warby Parker admits that the First NDA states that “any breach or threatened

breach of this Agreement will cause . . . irreparable harm,” and that the Second NDA states that

“[a] breach by either party of any of the promises or agreements contained herein, based on


1
    This count is mislabeled in the Amended Complaint as “Count VII.”

                                                – 19 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 20 of 26



expressed agreement of the parties, will result in irreparable and continuing damage to the other

party.” Warby Parker denies any and all remaining allegations in Paragraph 199.

        200.    Denied.

                                     DAMAGES AND RELIEF

        201.    Denied.

                                      PRAYER FOR RELIEF

        No response to the Prayer for Relief is necessary. To the extent a response is required,

Warby Parker denies any allegations contained in the Prayer for Relief and denies that Opternative

is entitled to any of the requested relief.

                                      JURY TRIAL DEMAND

        No response to the Jury Trial Demand is necessary.

                           AFFIRMATIVE AND OTHER DEFENSES

        Warby Parker asserts the following defenses to Plaintiff’s alleged causes of action. Insofar

as any of the following expresses denial of an element of any claim alleged against Warby Parker,

such expression does not indicate that Plaintiff is relieved of its burden to prove each and every

element of any such claim.

                                          FIRST DEFENSE

        The Amended Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

        Opternative lacks standing to assert a violation of the First NDA.

                                         THIRD DEFENSE

        Opternative’s claims are barred because Warby Parker has not engaged in any unlawful or

unfair business practices, and Warby Parker’s conduct was licensed, authorized, performed in the

exercise of an absolute right, proper, and/or justified.

                                                – 20 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 21 of 26



                                      FOURTH DEFENSE

       Opternative’s claim under the Defend Trade Secrets Act (DTSA) is barred to the extent it

is premised on conduct occurring before the DTSA’s effective date.

                                        FIFTH DEFENSE

       Opternative’s claims are barred to the extent they are based on agreements, promises,

undertakings, representations, or assurances that were superseded or nullified by subsequent

agreements, and/or to the extent the claims have been released.

                                        SIXTH DEFENSE

       Opternative’s claims for breach of contract and specific performance are barred and/or

limited to the extent the NDAs impose an impermissible restraint on trade, restrict the use of public

information, or are otherwise contrary to public policy.

                                      SEVENTH DEFENSE

       Opternative’s claim for breach of contract is barred and/or limited because of Opternative’s

non-performance under the NDAs.

                                      EIGHTH DEFENSE

       Opternative’s claims are barred and/or limited because some or all of its alleged trade secret

and/or confidential information is publicly or generally known or available; is known to, readily

ascertainable by, or within the skills and knowledge of, persons of ordinary skill in the relevant

field; is easily duplicated without substantial time, effort, or expense; is otherwise not subject to

trade secret protection; or is not subject to reasonable measures to maintain its secrecy.

                                       NINTH DEFENSE

       Opternative’s claims are barred and/or limited, including for lack of consideration or failure

of consideration, because some or all of the information as to which Opternative claims protection

was known by Warby Parker prior to its dealings with Opternative.

                                               – 21 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 22 of 26



                                      TENTH DEFENSE

       Opternative’s claims are barred, in whole or in part, by the equitable doctrines of waiver,

estoppel, acquiescence, laches, unclean hands, or other equitable defenses.

                                    ELEVENTH DEFENSE

       Opternative’s claims are barred and/or limited because Warby Parker independently

developed the ’709 Patent and Prescription Check, without the use of any Opternative trade secrets

or confidential information.

                                    TWELFTH DEFENSE

       Opternative’s claims are barred and/or limited because Warby Parker has not misused or

disclosed any of Opternative’s trade secrets or confidential information.

                                  THIRTEENTH DEFENSE

       Opternative’s trade secret misappropriation and unfair competition claims are barred

and/or limited because Warby Parker did not employ improper means and/or use false pretenses

to acquire Opternative’s alleged confidential and trade secret information and because those claims

are premised on the same conduct as Opternative’s claims for breach of contract.

                                  FOURTEENTH DEFENSE

       Opternative’s inventorship claim is barred because the alleged unnamed inventors did not

conceive of the claimed invention of the ’709 Patent.

                                    FIFTEENTH DEFENSE

       Opternative’s inventorship claim is barred to the extent Opternative lacks corroborating

evidence of conception.

                                   SIXTEENTH DEFENSE

       Opternative’s joint inventorship claim is barred by the Court’s ruling on Opternative’s

Motion to Amend. (Dkt. 98.)

                                              – 22 –
          Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 23 of 26



                                      SEVENTEENTH DEFENSE

          Any use of the allegedly confidential and trade secret information by Warby Parker was

made with innocent intent.

                                       EIGHTEENTH DEFENSE

          Opternative cannot show that it is entitled to injunctive relief because there exists an

adequate remedy at law and Opternative’s claims otherwise fail to meet the requirements of such

relief.

                                       NINETEENTH DEFENSE

          Opternative’s claims are barred because Opternative has suffered no injury or damages as

a result of the matters alleged in the Amended Complaint.

                                       TWENTIETH DEFENSE

          Opternative’s claims should be dismissed because the alleged damages sought are too

speculative and uncertain, and cannot be practicably ascertained or allocated.

                                     TWENTY-FIRST DEFENSE

          Opternative is not entitled to any relief, or is entitled to reduced relief, because it has failed

to mitigate the alleged damages it claims to have suffered.

                                    TWENTY-SECOND DEFENSE

          Opternative’s claims are barred by the Parol Evidence rule and associated principles of

law.

                                     TWENTY-THIRD DEFENSE

          Opternative’s claims are barred by impermissible vagueness and unenforceability of the

contract, promise and/or undertaking it alleges, including the absence of essential material terms.




                                                   – 23 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 24 of 26



           RESERVATION OF RIGHT TO ASSERT ADDITIONAL DEFENSES

       Warby Parker has not knowingly or intentionally waived any applicable defenses, and it

reserves the right to assert and rely upon other applicable defenses that may become available or

apparent throughout the course of this action. Warby Parker reserves the right to amend, or seek

to amend, its answer, including its affirmative and other defenses.



                                    PRAYER FOR RELIEF

               WHEREFORE, having stated its answer and affirmative defenses, Warby Parker

prays for relief as follows:

               (a) that Opternative takes nothing under the Amended Complaint, and the Amended

       Complaint be dismissed with prejudice;

               (b) that judgment be entered in favor of Warby Parker and against Opternative on

       each and every cause of action set forth in the Amended Complaint;

               (c) that Warby Parker recover its costs of suit and attorneys’ fees incurred herein;

       and

               (d) that Warby Parker be granted such other and further relief as the Court deems

       just and proper.




                                              – 24 –
    Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 25 of 26



Date: Washington, DC                  COVINGTON & BURLING LLP
      February 27, 2019
                                      By: s/ Peter A. Swanson
                                             Peter A. Swanson

                                      Philip A. Irwin
                                      Sarah Mac Dougall
                                      The New York Times Building
                                      620 Eighth Avenue
                                      New York, New York 10018–1405
                                      (212) 841–1000
                                      pirwin@cov.com
                                      smacdougall@cov.com

                                      Richard L. Rainey
                                      Peter A. Swanson
                                      One CityCenter
                                      850 Tenth Street, NW
                                      Washington, D.C. 20001-4956
                                      rrainey@cov.com
                                      pswanson@cov.com

                                      Ali Mojibi Yazdi
                                      1999 Avenue of the Stars
                                      Los Angeles, CA 90067–4643
                                      (424) 332-4800
                                      amojibi@cov.com

                                      Attorneys for Defendant
                                      JAND, Inc., d/b/a Warby Parker




                                  – 25 –
      Case 1:17-cv-06936-RA-SN Document 104 Filed 02/27/19 Page 26 of 26



                               CERTIFICATE OF SERVICE

       I hereby certify that I caused to be served a true and correct copy of WARBY

PARKER’S ANSWER TO OPTERNATIVE, INC.’S AMENDED COMPLAINT on all

counsel of record via the Court’s CM/ECF system, on the 27th day of February, 2019:


                     Barry F. Irwin, Esq. (birwin@irwinip.com)
                     Ifti Zaim, Esq. (izaim@irwinip.com)
                     Reid P. Huefner (rhuefner@irwinip.com)
                     Manon Leigh Burns (mburns@irwinip.com)




 February 27, 2019                               s/ Peter A. Swanson     .
                                                   Peter A. Swanson
